Reasons For Allowance
Claims 1 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a  two-dimensional square constraint encoding and decoding method, wherein: the encoding method comprises: caching a one-dimensional data stream, and dividing the one-dimensional data stream into several sets of one-dimensional 2-bit data; through looking up an encoding table of a two-dimensional square constraint encoder, encoding each set of 2-bit data into a 3*2 two-dimensional codeword in sequence, and constructing all the two-dimensional codewords obtained by encoding into a two-dimensional constraint array with a size equal to one page in an encoding sequence; data "1" being not directly adjacent to each other along four directions of a horizontal direction, a vertical direction, a northeast direction and a southeast direction of the two-dimensional constraint array; the decoding method comprises: reading the two-dimensional constraint array, and dividing the two-dimensional constraint array into several 3*2 two-dimensional codewords in a specified order, by taking advantage of an internal relationship that the decoding output of the current two-dimensional codeword is not only directly related to the current two-dimensional codeword, but also related to the previous two-dimensional codeword or the next two-dimensional codeword, decoding each two-dimensional codeword into a set of one-dimensional 2-bit data in sequence through looking up a decoding table of a two-dimensional square constraint decoder, and then successively assembling all the one-dimensional 2-bit data into a one-dimensional data stream and outputting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845